Warren E. Burger: We will hear arguments next in Number 144, Griffin and others against Breckenridge. Mr. Pollak you may proceed whenever you’re ready. Mr. Pollak I’m sure I need not -- there’s no requirement under the procedures of the Court that you use the entire amount of time allocated here by as to all counsel, we’ve allocated two hours here but the important case of the issues are relatively narrow.
Stephen J. Pollak: Mr. Chief Justice, may it please the Court. This case involves a racially motivated assault on a public highway. It presents questions as to the reach and the constitutionality of the civil provision of Section 2 of the 1871 Ku Klux Klan Act now in Section 1985 (3) of Title 42. The particular terms that the case focuses on that statute read and they’re quoted at page 3 of the petitioner’s White brief. If two or more persons conspire for the purpose of depriving either directly or indirectly any person or class of persons of the Equal Protection of the laws or the of equal privileges and immunities under the laws and whether is injury or a deprivation, a civil cause for damages is created. The particular issues as we see them are two, whether this Section 1985 (3) reaches a conspiracy of private citizens to prevent persons and class of persons on account of their race from seeking equal protection of the laws and from enjoying equal rights, privileges and immunities under federal and state laws. Now, if the statute reads, as we believe an urge that it be read then the Court has before it a question of power whether Section 2 of the Ku Klux Klan Act was within the powers of the Congress. Let me state briefly the facts which arise on demur as the District Court dismissed the petitioner’s complaint. One R G Grady of Memphis, Tennessee was driving his car in Kipper County Mississippi, and had his passengers four young Negro men. He’s driving on a federal state on local highways. The period was -- or the day was July 2, 1966. Two other men, the Breckenridge’s, White conspired to drive their pick up truck in the path of the Grady car. They were in the mistaken belief that Grady was a civil rights worker.
Potter Stewart: What was -- was Grady White or a Negro?
Stephen J. Pollak: I don’t know but I have closely read everything in -- that I could lay my hands on and I believe through this reading that Grady was also Negro.
Potter Stewart: The passengers were Negro?
Stephen J. Pollak: The passengers were all Negro.
Potter Stewart: The Breckenridge’s are White man?
Stephen J. Pollak: The Breckenridges are white --
Potter Stewart: They’re brothers?
Stephen J. Pollak: Yes brothers.
Potter Stewart: And the journeys – while I have interrupted you was all within one state, was it not, the driving around on the highways.
Stephen J. Pollak: That’s right. The allegation is that they’re on some of these federal highways, state and local highways.
Potter Stewart: Was to travel itself with all--
Stephen J. Pollak: No allegation that they went beyond in this travel, the state of Mississippi. The purpose of the conspiracy was to deprive the petitioners of exercise and enjoyment of equal rights, equal privileges and immunities under Mississippi laws and under the constitution and laws of the United States. The conspiracy was carried out, the Breckenridges using guns, clubs proceeded to threaten and beat the riders in the car and with injuries and thereby so the complaint alleges depriving them of rights including rights to travel on federal highways, rights to petition, rights to movement and a series of rights set forth particularly in the complaint. The occupants of the car initiated this action. The District Court dismissed the case, the claim on a motion on grounds that there was no allegation that the action was other than by purely private citizens. The Court of Appeals of the Fifth Circuit affirmed. It did so in its words reluctantly feeling bound by the decision of this Court in Collins v. Hardyman and the opinion of Judge Goldberg states that the Court would not be surprised if Collins were disapproved and Section 1985 (3) were held to embrace private conspiracies. In our argument before Your Honors, we urge first that Section 1985 be given the scope which we see in its words and its legislative history to reach purely private conspiracies. The persons not acting under color of law aimed at depriving others of rights afforded by federal and state citizenship, where the conspiracy and the deprivation has a purpose because of the membership of those victims in a class. Here, the class is the racial class. It’s a racial conspiracy to deprive these Negroes and other Negroes of the exercise of the rights afforded them by federal and state law.
Warren E. Burger: Mr. Pollak, what if these were five law school students, all White from Michigan or Minnesota, how would that affect arguments you’re making.
Stephen J. Pollak: We would believe that our argument rests on their membership in a definable class, the object of the conspiracy being to vent itself on the enjoyment by that class or the members of the class of their rights. Now, we would not -- we’re confronted here with a race case and the Court has indicated that it will decide constitutional questions on the facts of the particular case but we would not say to the Court that there could not be a class beyond race, where it is a definable class.
Warren E. Burger: But then you’ve emphasize too that the belief of the attackers was mistaken and these passengers were not engaged in any such enterprise as the attackers up there were engaged in -- and what if you didn't like them a little bit -- what difference would that make? Whether they were mistaken or not mistaken?
Stephen J. Pollak: Well, we would -- we do not know whether the occupants of the car were engaged in activities of the nature of a civil rights activity. The only statement that the record shows is that the Breckenridge’s had a mistaken belief that Grady was a civil rights worker. The record before the court does state that these particular Negroes and other Negro Americans were deprived of the exercise of rights, were intimidated from the exercise of a matter of rights.
Warren E. Burger: That is – others not in the car.
Stephen J. Pollak: Those in the car and others not in the car. Yes sir and that that was the object of this conspiracy. It was occurred at approximately that a month after the Meredith March where we know those were times of the tension and movement, freedom of movement indeed was the purpose of the Meredith March. The objective of an individual of the Negro race being able to walk from Memphis to Jackson without fear and we know what occurred. But we would see 1985 (3) has formed by the Congress in 1871 at the time, when it was concerned with private action developing conspiracies which had as their objective, the limitation of newly won rights and exercise and enjoyment of newly won rights by the recently freed Negro slaves and that that purpose finds expression in 1985 and would find this case right at the heart of the concern of the Congress in drafting the statute.
Byron R. White: Mr. Pollak, I couldn’t understand the conspiracy to interfere with say a federally protected right like travel or something like that. But if it’s racial in 1985 (3) and you have to have a conspiracy by two or more people to deprive someone on the Equal Protection of the law.
Stephen J. Pollak: Yes Mr. Justice White.
Byron R. White: And how do you have a conspiracy, how does the conspiracy to beat somebody up? How does that involve the conspiracy to deny Equal Protection of the law by the state. I mean it is the state that has to deny protection of the law?
Stephen J. Pollak: Well. We would not read the power of the Congress in Section 5.
Byron R. White: It is the constitutional question at all, since it’s a statutory construction question.
Stephen J. Pollak: Well, the construction as we understand it, is that the statute reaches the enjoyment of these rights. In other words there are two sides --
Byron R. White: What enjoyment of what right is interfered with in terms of equal protection -- provide the impeachment.
Stephen J. Pollak: When the individual is beaten up because of his class, he and his class are denied the equal enjoyment, the equal exercise of the right. In other words, the right doesn’t exist.
Byron R. White: I know but the right is only against the state.
Stephen J. Pollak: Well, the right afforded by the --
Byron R. White: Now how would my being beaten up, deprive me of the right I have against the state not to be discriminated against.
Stephen J. Pollak: Well, if you - if an individual is a subject of an assault, we do not urge and we don’t think Congress drafted 1985 to reach that case. He is not being deprived of an equal right which he enjoys.
Byron R. White: He is just not being deprived equal protection of the law by the state. And he has a right -- federal right not to be discriminated against by the state.
Stephen J. Pollak: That is correct.
Byron R. White: And if he just gets beaten up, he is not deprived of that right that he has --
Stephen J. Pollak: That’s right.
Byron R. White: Or if the right isn't even interfered with.
Stephen J. Pollak: Well, if he is beaten up by more than one person who engaged in that action in order to prevent him from exercising that right which he has from the state, we think that is what the Congress meant in 1985 or Section 2 of the Ku Klux Klan. That is that, he was denied the Equal Protection of the laws. He had no right to exercise when it was trenched upon by the conspiracy.
Byron R. White: I don’t see the thing beaten up interferes with my right to be equally protected under the law.
Stephen J. Pollak: Well, the -- we’re focusing on a claim where there are series of rights which the citizens have from the state and from the Federal Government. In order to exercise to enjoy those rights and the clerk use those particular terms in ex parte Virginia right after the enactment of the Fourteenth Amendment and these statute, the citizens must not be intimidated from or prevented from enjoying those rights. This statue is directed to preclude the acts of individuals which would interpose their actions, their conspiracy between the right and the citizen’s enjoyment of the right and they would make that interposition because of the citizen’s race.
Speaker: Well, then I don’t see how you draw the line between the racial case and the nonracial case.
Stephen J. Pollak: Well, we endeavored --
Speaker: You go ahead. I don’t want to burden you in the court with my worries.
Stephen J. Pollak: Well we -- of course we have a racial case here in United States v. Price, the Court said that it did not need to circumscribe the outer reaches of the statute, it could focus on what the coverage was in a particular case before it. Here we have a race case. The first issue that we considered the Court has before it is what the Congress intended to reach in 1985. This is the position, the Court took in Collins that the Congress intended to reach or in fact did reach only conspiracies under color of law. Now, we think the legislative history, the words and indeed the positions taken by this Court are in the way of the decision of the Court, the reading of the statute in the Collins case. Congress in the 1866, 1870 and 1871 statutes as this Court has just been reviewing in the Dickey case and then the Arizona v. United States case, Congress knew well, how to distinguish between actions under color of law and purely private actions. It did so in the various sections of the 1866 Act, it did so in the 1870 Act and it did so here. And in this 1871 Act, Section 1 of the Act, a civil section which is now 1983, Congress used the words under color of law and in Section 2, Congress omitted those words. We think that it’s clear from its use of the words and from the background legislative history that it drew Section 1 to reach actions of a single person under color of law which denied rights and that Section 2 was drawn to reach purely private conspiracies which had as their objective, the deprivation of equal rights and equal privileges and immunities. And we believe that the Court -- we believe that the Congress is sensitive to the questions which were part of the debate. Mr. Justice White raises that the Congress included the word equal with the sensitivity that what it was concerned with, what it directed the statute to reach was group conduct, a conspiracy which was aimed at denying a class of persons because of the membership in the class of the equal rights. The Congressman who introduced the amendment that added the equal, Congressman Shellabarger explained this use of the term. And we think his words have meaning and understanding the reach of the statute. He said the objective of the amendment is to confine the authority of the law to prevention of deprivations which shall attack the equality of rights of American citizens. That any violation of the right, the animus and effective which is to strike down the citizen, to the end that he may not enjoy equality of the rights has contrasted with his and other citizens rights shall be within the scope of the remedies. That’s at page 476 of the (Inaudible). I don’t know that I need dwell on the reach of the statute to purely private action. The Court rather directly after the 1871 Act in the Harris case read the statute as reaching purely private action. Mr. Justice Harlan and Mr. Justice Stewart in their concurrence in Monroe v. Pape in 1961 gave it that reading, in Dcikey just six months ago, Mr. Justice Harlan makes a similar expression in two footnotes, Mr. Justice Brennan in concurrence and partial dissent states that he believes Collins is no longer but law and that the reach of the statute to purely private actions is clear. And similar decisions of this Court with respect to the language of Section 241 of the criminal statutes would recognize and does recognize the words if two or more persons conspire as reaching purely private action.
Potter Stewart: Mr. Pollak, perhaps I would disturb you if I said that I share the same difficulty Mr. Justice White has expressed. Can you pinpoint in a few words just what right you’ve spoken in general terms of rights? Just what right these people were deprived of sad as the circumstances were?
Stephen J. Pollak: Yes. Well, Your Honor, we do not see the case. As raising a question whether they were deprived solely of a right which they have by the force of the Fourteenth Amendment alone. We see the enactment of the Congress as going beyond the Fourteenth Amendment and making it a civil cause of action where persons conspire to deprive the individual of the enjoyment of his rights under state law.
Potter Stewart: What is it? Is it a right not to be beaten up or is it a right to enjoy life undisturbed by a conspiracy of this kind?
Stephen J. Pollak: We would state it as a right to enjoy as an equal participant, the civil society and not to be the object of conspiracies which aim to limit the enjoyment of that 2209 of rights which the citizen has as a member of that society.
Potter Stewart: No, Mr. Justice White referred to his being beaten up and I would assume this would take more than one individual to do. Would it apply to him, this argument that you’re making under those circumstances?
Stephen J. Pollak: It would of course, it would only apply where there were more than one individual to participate.
Potter Stewart: Yes. This is why I made that assumption.
Stephen J. Pollak: Pardon.
Potter Stewart: This is why I made that assumption.
Stephen J. Pollak: The individuals would have to have a specific intent to assault in order to limit the enjoyment of rights.
Potter Stewart: Well, would the justice have a federal cause of action under 1985.
Stephen J. Pollak: I’m leaving aside the fact that he’s a member of the federal judiciary, there might be a purpose to limit his actions in that scope, if he is merely assaulted by two men, we would not think he would have recalled this. If we lay upon top of that, that the two men wished to limit his enjoyment of society, we would still think he has a cause, if you lay on top of that, that they attack him because of his membership in a class, definable class, we would think that then there is a cause under 1985.
Potter Stewart: Well this is coming clear now --
Stephen J. Pollak: We think that this is what the Congress meant in framing the statute to use the terms equal protection of the laws and equal privileges and immunities, equal to others. Now, then we believe, may it please the Court that the scope of the statute has to the rights protected is also clear. Congress had in mind not only federal rights, federal constitution rights of national citizens but also rights flowing from the state. And that this reflects itself in the words of the statute. It does not say under the laws of the United States as to other provisions of the laws enacted in that 1860 period. It says, under the laws, so we see the possible sources of power of the statute as being Section 5 of the Fourteenth Amendment, Section 2 of the Thirteenth Amendment and -- off to recognized power of the Congress to make enactments aimed at protecting rights of federal citizens power which the Court has recognized in various decisions, Yarbrough, Logan, Woodell and -- off to recognized primary statutory fault of power that the Congress was looking toward is of course the Fourteenth Amendment. The front piece of the statute states that it was enacted to enforce the provisions of the Fourteenth Amendment and for other purposes. So we think that the sources of power can be the Fourteenth and other sources but we would look initially at the Fourteenth Amendment and at Section 5. Indeed, the Court is aware that it was the question in Mr. Justice Jackson’s framing of the opinion in Collins, question of whether there was power to make this enactment that led him to circumscribe the reach of the statute in order -- I think it’s fair to say to save what he considered to be a very difficult constitutional question.
Speaker: Do you think this case could be squarely counted for? I mean don’t you have to overrule it?
Stephen J. Pollak: We state in the brief Mr. Justice Harlan that you do have to overrule.
Speaker: That’s what I think.
Stephen J. Pollak: We think that the opinion of the Court in Collins doesn’t -- when read sympathetically that justice doesn’t really say that this was all Congress was seeking to do. I think in, mine with several decisions of the Court, he’s saying this is all we can see that was constitutional that they did do. And we think since Collins was decided, the decisions of this Court have crossed several of the then considered extremely difficult constitutional issues. Katzenbach v. Morgan has said that the enforcement clauses as has Jones, and as has South Carolina v. Katzenbach that the enforcement clauses of the reconstruction amendments are positive grounds of power. And as Mr. Justice Stewart stated in the concurring and dissenting opinion in the Arizona case, that the Congress may embroider the rights set forth in the Fourteenth Amendment which was there under consideration.
Potter Stewart: Mr. Pollak, is there any question that Congress in just a straight forward way could pass a valid law preventing interference with the movement on the highways?
Stephen J. Pollak: I don’t think there’s any question it could, on an interstate highway – the powers of the Congress to protect what are referred to as the rights of the national citizens.
Potter Stewart: Real (Inaudible) over here is the first part of 1983.
Stephen J. Pollak: The real, the toughest issue is the part that addresses itself to the equal protection of laws.
Potter Stewart: Because the interference with the federal right as the endresult of the Overt Acts, made an interference with movement on the highway which as this could easily be.
Stephen J. Pollak: That’s right. It could be--
Potter Stewart: That would be easy.
Stephen J. Pollak: Probably. Most likely movement on the highway --
Potter Stewart: That not so easy because your, so far as Section 5 is concerned, the privilege of the 2849 Section 5 is limited by the qualification state actions directly to the amendment.
Stephen J. Pollak: yes but Your Honor--
Potter Stewart: Why is that so easy as it seems-- Well, moving on the highways doesn’t come from that.
Stephen J. Pollak: Well, I was addressing the – endeavored to respond to the question in light of Crandall v. Nevada and the right of -- right flowing from what the -- what they have referred to as the essence of the federal union.
Potter Stewart: The Guest case itself.
Stephen J. Pollak: Well, the Guest case itself. Yes Your honor.
Potter Stewart: -- is a square precedent for that, that the right of interstate travel doesn’t necessarily derived from the Fourteenth Amendment.
Stephen J. Pollak: No, there are -- the Congress was clearly thinking of the rights of national citizenship, rights under the Thirteenth Amendment and Fourteenth Amendments when it drafted Section 1985 and 1871. But we think, in our brief recall forth the opinions of six members of the Court in Guest which state that the Congress has power under the Section 5 of the Fourteenth Amendment to reach purely private action. Purely private conspiracies, but you’re aimed that denying equal access to public facilities. Indeed there are statements there that are broader than them. And we would call that power forth as a basis for the statute which the Congress has enacted and which this Court has asked in this case to address its constitutionality.
Warren E. Burger: You’d been making the same argument I just take it if a band of people have picketed a theater or a restaurant, some public accommodation for the purpose of keeping one class of people from having access to that restaurant. Would you say that’s a violation and of the same kind you’re urging here?
Stephen J. Pollak: Well, we would say that if the picketing was part of -- that you’d have probably several sources to reach the picketing that would be a right of national citizenship but if the picketers are addressing a deprivation of rights of Negroes for example, we would say that that was a denial of Equal Protection and it would be reached by the statute, yes we would Your Honor.
Warren E. Burger: Very well Mr. Pollack. Mr. Wallace, you’ll just have time to play a foundation.
Lawrence G. Wallace: Thank you, Mr. Chief Justice and may it please the Court. I wish first to speak to the question that was put by Mr. Justice White and Mr. Justice Blackmun. As we see the issue of what right it is that is being denied by the private conduct here, I think some insight into the answer --
Potter Stewart: What was really the question?
Byron R. White: The question is are the facts of this case satisfy the first sentence –actually there are three --
Lawrence G. Wallace: Yes. Why is there a violation of -- why is there a deprivation of the equal protection of the laws that --
Byron R. White: Why is there a conspiracy to deprive someone of equal protection of the laws?
Lawrence G. Wallace: And we agree with Mr. Pollak that the equal protection of the laws as used in both the Fourteenth Amendment and there’s no reason to read it differently in this statute, embraces enjoyment of the rights that are guaranteed as against the state and the question is how is this conspiracy interfered with that one of those rights that --
Byron R. White: (Inaudible)
Lawrence G. Wallace: That’s correct. The rights that are guaranteed by the Fourteenth Amendment against the state, that as I understood it was the question. That was --
Byron R. White: It is the right to (Inaudible) 3254
Lawrence G. Wallace: That is correct and which includes the right to enjoyment of that guarantee as against the states. This was held as far back as ex parte Virginia in Strauder against West Virginia. It’s not merely the abstract right as against the state but it’s a right to enjoyment.
Potter Stewart: It couldn’t be read as including the rights of national citizenship.
Lawrence G. Wallace: Well, it could be read that way. We’ve expressed some difficulty on the facts of this case about tying in the allegations of this complaint with what has traditionally been denominated one of the rights of national citizenship. But I think it’s instructive to see our position to look at the --
Byron R. White: I don’t see why you zero in on the Fourteenth Amendment to make this exclusively a Fourteenth Amendment case.
Lawrence G. Wallace: Well, it’s a statutory case, and the terms of the statute that are the issue here are identical to the terms used in the Fourteenth Amendment.
Byron R. White: Well, how about the Fifth Amendments, that’s equal protection too, isn’t it?
Lawrence G. Wallace: Well, it’s been interpreted to a fact that guarantee, yes but the words aren’t there Mr. Justice and the words that were used here are words that were used contemporaneously in the Fourteenth Amendment. I though that was the --
Warren E. Burger: Does that tie you down to the Fourteenth Amendment and limit to it?
Lawrence G. Wallace: Well, as I say, it’s a statutory case but obviously the words of the statute have a background in the purpose of the Congress that adopted the Thirteenth, Fourteenth and Fifteenth Amendments and contemporaneously used the same words and this after all was denominated by that Congress enact for enforcement of -- for the purpose of enforcing the Fourteenth Amendment and for other purposes. We say we’re not limited in our argument to the Fourteenth Amendment, we rely also on the Thirteenth Amendment which I think is very helpful in this kind of application of the statute.
Potter Stewart: Wouldn’t you think this would apply to traveling?
Lawrence G. Wallace: Of course that’s what I was hoping to get to but I imagine I’ll get to it tomorrow. The allegations and the complaint that I think are relevant here. It seems to me that that’s an instructive place to begin and I’d like to compare those allegations with other provisions of federal law that have been adopted to enforce these two amendments and I’ll begin there tomorrow.
Warren E. Burger: Thank you.